DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to an application filed on August 26, 2019.  Claims 1-13 are pending.  All pending claims are examined.

Claim Objections
Claim 12 is objected to because of the following informalities:  Independent claim 12 which recites a system is dependent on dependent device claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Regarding claims 1-13 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giura, USP Pub. No. 20200014720 in view of Gillen et al. USP Pub. No. 20180232693 in further view of Ahmad et al. ("Improving Identity Management of Cloud-Based IoT Applications Using Blockchain", 11/22/2018, IEEE, hereinafter Ahmad).
As to claim 1, Giura discloses A providing device comprising:
a communication circuit communicating with a network using a blockchain (Giura, para 0016 and Fig. 1); and a processor controlling the communication unit (Giura, para 0016 and Fig. 1 - The operating environment 100 includes a smart contract 102 recorded on a blockchain 104 of which a plurality of computing systems 106A-106N  are a part computer system 106; The smart contract 102 includes computer code that is stored and replicated on the blockchain 104 and is supervised by the plurality of computing 
Giura discloses wherein the processor generates a transaction into the blockchain and issues the generated transaction to the network via the communication circuit (Giura, paras. 0028-0030; see also Figs. 1-3, paras. 0016-18, 0029, 0031) but does not directly disclose but Gillen discloses a transaction for registering into the blockchain (Gillen, para. 0040).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Giura with Gillen because it offers enhanced visibility of a robust offering of options available through the transaction. 
Giura and Gillen do not directly disclose but Ahmad discloses a charging processing program for performing charging processing according to a status of use of an electronic apparatus that is a management target (Ahmad, p.6-7 – estimates the cost of the print use of the printer and the remaining account balance after executing the print job).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Giura and Gillen with Ahmad because it provides and improvement in the exchange of transaction details but also autonomously and intelligently monitors and assess printing operations.
As to claim 3, Giura discloses but discloses the providing device according to claim 1, wherein the processor generates the transaction for the blockchain (Giura, paras. 0030, Figs. 1, 3; paras. 16-18, 29-31).  Giura does not directly disclose but Gillen discloses the transaction for registering into the blockchain (Gillen, para. 0040)
Giura with Gillen because it offers enhanced visibility of a robust offering of options available through the transaction. 
Giura and Gillen do not directly disclose but Ahmad discloses a collection program for collecting status-of-use data of the electronic apparatus (Ahmad, p.6-7 – estimates the cost of the print use of the printer and the remaining account balance after executing the print job).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Giura and Gillen with Ahmad because it provides and improvement in the exchange of transaction details but also autonomously and intelligently monitors and assess printing operations.
As to claim 4 contains limitations similar to claims 1 and 3 and is rejected in like manner.
As to claims 5 and 7 contain limitations similar to claims 1 and 3 and rejected in like manner.
As to claim 8, Giura and Gillen do not directly disclose but Ahmad discloses the providing device according to claim 3, wherein the status-of-use data is amount-of-use information or time-of-use information of the electronic apparatus (Ahmad, pp. 6-7 – see rationale for combination in claim 3).
As to claim 9, contains limitations similar to claims 1, 3, 5, and 7-8 and is rejected in like manner.
As to claim 10, Giura discloses the providing device according to claim 1, wherein the processor generates the transaction for registering the charging processing Giura, paras. 0016, 0018, 0029) but does not directly disclose but Gillen discloses a transaction for registering into the blockchain (Gillen, para. 0040).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify Giura with Gillen because it would it offers enhanced visibility of a robust offering of options available through the transaction. 
As to claim 11, contains limitations similar to claims 1, 3, 5 and 7-10 and is rejected in like manner.
As to claim 12, contains limitations similar to claims 1, 3, 5 and 7-10 and is rejected in like manner.
As to claim 13 contains limitations similar to claims 1, 3, 5 and 7-10 and is rejected in like manner.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Giura, USP Pub. No. 20200014720 in view of Gillen et al. USP Pub. No. 20180232693
As to claim 2, Giura discloses providing device according to claim 1, wherein the processor generates the transaction for the blockchain, a contract management program for managing contract account information to decide a charging content (Giura, - see smart contract for the mobile device is (see paras. 0016, 0029) recorded in a blockchain and (para. 0029 ) executed on the blockchain, wherein the smart contract encode expected actions to be performed by a manufactured device 110; wherein the smart contract 102 defines obligations of agreement among two parties; but does not directly disclose but 
Gillen discloses wherein the processor generates the transaction for registering into the blockchain (Gillen, para. 0040).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Giura with Gillen because it offers enhanced visibility of a robust offering of options available through the transaction. 
As to claims 4 and 6 contain limitations similar to 2 and are rejected in like manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696